NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

EX-10.11(a)

logo [g20140502195634578342.jpg]Technology Services Agreement

This Technology Services Agreement (this “Agreement”) is entered into as
of January 16, 2014, but to be effective as of January 1, 2014 (the “Effective
Date”), by and between LifeLock, Inc., a Delaware corporation (“LifeLock”),
having its principal place of business at 60 E. Rio Salado Parkway, Suite 400,
Tempe, Arizona 85281, and CSIdentity Corporation d/b/a CSID, a Delaware
corporation (“CSID”), having its principal place of business at 1501 South Mopac
Expressway, Suite 200, Austin, Texas 78746. Hereinafter, LifeLock and CSID may
be referred to individually as a “Party” or collectively, “Parties.”

 

Recitals

A.CSID provides identity-theft protection, credit monitoring, restoration and
related services and platforms.

B.LifeLock provides consumer identity theft protection and other services.

C.CSID and LifeLock entered into that certain Reseller Agreement, dated
December 7, 2007, as amended by that certain First Amendment to Reseller
Agreement dated as of March 31, 2008, and subsequently amended and restated by
the Amended and Restated Agreement dated as of November 12, 2008, which was
further amended by a First Amendment, dated August 30, 2010, a Second Amendment,
dated September 9, 2010, a Third Amendment, dated April 27, 2011 and a Fourth
Amendment, dated August 19, 2011 (collectively, the “Original Agreement”).

D.Effective as of January 1, 2014, CSID and LifeLock desire to replace and
supersede the terms of the Original Agreement, in its entirety including any
amendments, statements of work (except for those certain statements of work that
are in effect as of the Effective Date) or exhibits executed thereunder, all as
more fully set forth herein.

E.Upon execution of this Agreement, the Parties agree that the Original
Agreement shall terminate in its entirety on December 31, 2013 at 11:59 p.m.
(Arizona time), and that LifeLock has fulfilled its payment obligations
thereunder, other than for the amounts outstanding for services for the month of
December, 2013.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

1.Appointment of LifeLock as Reseller. CSID hereby appoints LifeLock as an
independent, non‑exclusive reseller of CSID’s services (collectively, the
“Services”) as set forth and described herein and as may be provided in the
statements of work executed by the Parties from time to time, as the same may be
amended, supplemented or updated by agreement of the Parties pursuant to this
Agreement (each, a “SOW” or “Statement of Work”).  Customers of LifeLock or its
Affiliates’ services shall be referred to herein as “Customers”.  Subject to
LifeLock’s compliance with the terms hereof, CSID grants LifeLock the
non-exclusive, non-transferable and non-sublicensable (expect as expressly
provided in this Agreement) license to resell the Services using the Company’s
Platform (as defined below) to the Customers.  LifeLock acknowledges and agrees
that it shall not resell the Services on a stand-alone basis to any
non-Affiliated commercial entity. Notwithstanding the foregoing, CSID agrees
that LifeLock may offer the Services to its Customers, as LifeLock branded
services or white-labeled services, in bundles or on a stand-alone basis,
subject to the terms and conditions herein and in the applicable Statement of
Work, which bundles or stand-alone LifeLock services may be resold by LifeLock’s
Affiliates or its marketing or strategic partners to Customers.  LifeLock may
set its own prices to its Customers without consent or notice to CSID.  As used
herein, the term “Affiliates” or “Affiliated” means any entity directly or
indirectly controlled by, controlling or under common control with a party,
where “control” means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of an individual,
corporation or other legal entity, whether through the ownership of voting
securities, by contract or otherwise.  

2.Additional Obligations.

(a)Services.  LifeLock is responsible for the payment of all applicable Fees (as
defined below) to CSID.  The Parties acknowledge and agree that CSID will be
responsible for the delivery of the Services to LifeLock and that LifeLock will
be responsible for the delivery of the Services to the Customers in accordance
with this Agreement.  CSID shall permit access to the Services by Customers in a
manner designated by LifeLock, and LifeLock covenants and agrees that such
delivery method will comply with all applicable federal, state or local law,
rule, regulation, ordinance or administrative or judicial pronouncement or
decision (collectively, the “Applicable Laws”).  If, however, any data sources
or third-party providers require a different delivery method for any of the
Services that would require a material change to CSID’s Platform (as defined
below), CSID agrees to provide prior written notice thereof to LifeLock and CSID
may provide those Services through an alternative delivery method, provided that
such alternative delivery method is approved by LifeLock in advance, which
approval will be granted or withheld in LifeLock’s reasonable discretion.  As of
the Effective Date, LifeLock approves of the current delivery method of the
Services.  

(b)Support.  During the performance of Services hereunder, LifeLock shall
provide first level of support for the Customers (e.g., initial response,
problem identification and problem resolution) and shall provide Customers with
relevant contact information for such support.  

(c)Customer Consent and Authorization. During the performance of Services
hereunder, LifeLock shall include in its agreement or terms and conditions with
its Customers language indicating that LifeLock is authorized to obtain this
information on the Customer’s behalf, and pursuant to the Fair Credit Reporting
Act, as then in effect, granting LifeLock’s third party data providers and
licensors, including CSID and any of the national credit bureaus, the right to
access credit files and exchange information with such third parties in order to
provide the Services.  

Page 1 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

LifeLock will also include language in such Customer agreements (or terms and
conditions) that the Customer is using the Services to protect against or
prevent actual fraud, unauthorized transactions, claims or liabilities.    

(d)Non-exclusivity.  This Agreement is non-exclusive and shall not be deemed to
be a requirements contract.  LifeLock shall be free without obligation to CSID
to perform itself, or acquire from third parties, services similar or identical
to the Services provided hereunder. For avoidance of doubt, nothing herein will
prohibit LifeLock from using a variety of third-party providers in its provision
of the Services to Customers.  CSID represents, warrants and covenants that
[****] will be the sole third-party service provider to CSID for any credit or
credit related Services delivered by CSID under this Agreement, unless LifeLock
consents in writing to change such service provider in its sole discretion.  If,
however, [****] (as the case may be) is unable or unwilling to provide such
credit or credit related Services to CSID, then the Parties agree to take
commercially reasonable efforts to identify a substitute provider for these
services, provided that LifeLock shall have the right, in its sole discretion,
to accept or reject any substitute service provider.  

(e)Subcontracting. CSID agrees that it shall not employ any agent or
subcontractor in connection with the performance of any Services without the
prior written consent of LifeLock, which may be withheld for any reason.  If
LifeLock does consent, CSID shall provide LifeLock with written evidence
(acceptable to LifeLock) of said agent's or subcontractor's compliance with the
provisions of this Agreement prior to the disclosure of any Customer Information
to any such agent or subcontractor in connection with or pursuant to this
Agreement. CSID shall have formal written contracts with all subcontractors and
shall ensure that all confidentiality, regulatory, and similar obligations of
CSID are contractually undertaken by each subcontractor.

(f)New Platform Features and Functionality.  In the event that LifeLock or its
Affiliates provides CSID any ideas or suggestions for the development of new
features and functionality relating to CSID’s Platform that are not Services
generally available for purchase or in development (as evidenced by a written
record made prior to the time of disclosure of any ideas or suggestions by
LifeLock), then the Parties may agree to have CSID undertake such new
development work for LifeLock or its Affiliates associated with the proposed new
features and functionality for the Platform pursuant to a mutually acceptable
SOW detailing the costs, time frame and deliverables for such new features (the
“New Features”).  In the event CSID develops and implements the New Features
pursuant to a SOW, CSID will own all intellectual property rights with respect
to the New Features to the Platform and the maintenance of the New Features will
be covered by CSID’s Maintenance (as defined below) requirements under this
Agreement, exclusive of any intellectual property owned by LifeLock or its
Affiliates (as evidenced by a written record made prior to the effective date of
the SOW).  The Parties agree that any New Features shall be available to
LifeLock and its Affiliates [****] during the Term of this Agreement and for a
period of not less than one (1) year after expiration or termination of this
Agreement or the Wind-Down Period (defined below), whichever is longer, unless
otherwise expressly agreed to in writing by the Parties.  LifeLock and its
Affiliates’ use of the New Features will be governed by this Agreement, the
applicable SOW and CSID’s exclusive ownership rights in the New Features with
respect to its Platform.    

(g)De Minimus Use of Reports, Alerts and Scores. Subject to Applicable Laws and
the terms of any third party agreements and licenses between CSID and its
licensors and third party providers, CSID hereby grants to LifeLock and its
Affiliates the worldwide, non-exclusive, irrevocable, royalty free right to use
the digitized alerts and reports produced by the non-credit Services and also
the digitized credit alerts, reports and scores (other than the credit alerts,
reports and scores from [****]) (collectively, the “Outputs”) provided to
LifeLock by CSID as part of LifeLock’s or its Affiliate’s services delivered to
their respective Customers, and includes the right to make de minimus digitized
copies of the Outputs and the right to reformat and analyze the Outputs and
incorporate them into its network, databases, products and services in its sole
discretion (but, in all cases, subject to Applicable Laws) in order to provide
more efficient services to the Customers. The Outputs will only be copied and
stored on servers located in the States of Arizona, California and/or Nevada. If
LifeLock decides to copy and store the Outputs in any other state, LifeLock must
notify CSID of the new state or location of the Outputs as soon as reasonably
practicable (but LifeLock will not store the Outputs in New York without CSID’s
consent), but with no less than thirty (30) days advance written notice.
LifeLock or its Affiliates must retain possession of the Outputs at all
times.  CSID acknowledges that LifeLock or such Affiliate shall have the right
to use the Outputs to provide its services to the Customers during the Term, and
the rights granted to LifeLock in this subsection are deemed a license, and not
a sale.  Upon the expiration or termination of this Agreement, the Parties agree
that CSID has no further obligation with regards to the Outputs and that
LifeLock and its Affiliates shall be free in their sole and absolute discretion
to use the Outputs, in whole or in part, separately or in combination with other
records, information or data after the expiration or termination hereof,
provided that such use of the Outputs by LifeLock is subject to compliance with
Applicable Laws. If the use of Outputs as contemplated by this Section 2(g) is
restricted in any way by any of CSID’s agreements with third party data
licensors or data service providers, CSID shall use commercially best efforts to
(a) negotiate with any such third party the rights in favor of LifeLock as
described herein and (b) if such rights cannot be obtained, notify LifeLock of
such restrictions in writing and provide such supporting documentation as
required by LifeLock to determine the scope of any such limitations or
restrictions prior to CSID making the affected Services available to LifeLock.
In the event of a Transaction or Assignment (each defined in Section 13(c)
below) to [****] or their respective Affiliates, CSID shall use good faith
efforts to include the credit alerts, reports and scores from such entity to
LifeLock as part of the “Outputs,” but, subject to CSID’s obligations herein,
CSID cannot guarantee that such credit alerts, reports or scores will be
included as part of the Outputs.  

(h)Non-solicit. During the Term of this Agreement and for two (2) years after
the termination of this Agreement, CSID shall not knowingly and directly solicit
business from, offer to or promote or market any of the Services to any
enterprise customer of LifeLock or its Affiliates (but excluding, for purposes
hereof, ID Analytics, Inc.) that has a binding, written agreement with LifeLock
or any of its Affiliates (other than ID Analytics, Inc.).  

(i)Change in Laws.  Subject to the terms of this Agreement, notwithstanding
anything to the contrary herein, CSID reserves the right to discontinue delivery
of a particular Service, if based on the legal opinion of CSID’s outside counsel
that CSID cannot provide the Service(s) as described in this Agreement without
violating Applicable Law or the requirements of any contract with a data
provider as described in Section 2(g) above.  CSID shall notify LifeLock in
writing of any such discontinuance one-hundred and eighty (180) days in advance
(or earlier if required by the Applicable Laws or the requirements of the
applicable data provider), including CSID’s comprehensive analysis of why any
such discontinuance is necessary to comply with Applicable Law or contract with
the applicable data provider. In such notice, CSID shall offer to (i) substitute
a like or similar service for the affected Service, if feasible and if approved
by LifeLock in its reasonable discretion; or (ii) terminate delivery of any of
the affected Services if any state or federal agency or any third party asserts
that the use of the Services violates Applicable Laws or any data provider
contract.  Under such circumstances, LifeLock agrees that CSID can terminate
delivery of such affected Service(s), or substitute a like or similar service,
as the case may be, provided that if any affected Service is no longer provided
hereunder and is a component of the Monthly Minimum Fees (as defined

Page 2 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

below), then the Monthly Minimum Fees payable to CSID going forward shall be
reduced by the percentage equal to the monthly amount of the affected Service
paid to CSID over the monthly amount paid to CSID for the Services comprising
the Monthly Minimum Fees.

 

3.Fees and Taxes.

(a)Fees and Taxes. LifeLock agrees to pay CSID the amounts based on the pricing
schedule for the Services set forth on Exhibit B attached hereto, or such other
amounts as agreed to by the Parties and described in a Statement of Work (the
“Fees”).  Except to the extent amended expressly in writing by the Parties or
for an amendment pursuant to Section 3(b) (Preferred Pricing) below, the Fees
set forth in Exhibit B shall apply throughout the Term, notwithstanding any
Transaction or Assignment (each defined in Section 13(c) (Assignment) below) of
this Agreement to any third party. LifeLock agrees that the Fees are not
commissions, royalties, or rent.  CSID will invoice LifeLock for the Fees set
forth in Exhibit B on a monthly basis.  All invoices shall be due and payable in
full within thirty (30) days from the receipt of the applicable invoice.  All
payments made under this Agreement shall be made in cleared funds, free and
clear of and without deduction for or on account of any taxes, levies, imports,
duties, charges, fees, penalties, interest and withholdings of any nature now or
hereafter imposed by any governmental, fiscal or other authority, except as
required by Applicable Law. To the extent new products or services are added
(e.g., credit reports, scores and/or monitoring) pursuant to a Statement of Work
or this Agreement, CSID will bill and/or invoice LifeLock for such Services and
the same shall be deemed “Fees” as contemplated hereby. The Monthly Minimum Fees
will be prorated for the month the effective termination date occurs.  The Fees
do not include any sales, use, Arizona Transaction Privilege (sales taxes) or
any similar taxes or fees that may be assessed by any federal, state or local
authority (“Sales Taxes”).  LifeLock agrees, for purposes of Sales Taxes with
respect to LifeLock services provided to Customers (including the Services),
that LifeLock is not the ultimate consumer and that CSID is providing the
Services to LifeLock for purposes of resale in the normal course of
business.  LifeLock agrees that, for purposes of Sales Taxes related to the sale
of its services (including the Services), the seller to the Customer is solely
responsible for reporting, collecting and remitting all Sales Taxes to the
appropriate authorities.  LifeLock will provide CSID with a Resale certificate
form, or exemption certificate if applicable, from any taxing jurisdiction
requested by the CSID, including but not limited to, a Multijurisdictional
resale certificate, an Arizona Resale Certificate, a Texas Sales Tax Resale
Certificate, or an exemption certificate asserting a multi-state
benefit.  LifeLock agrees that LifeLock, its Affiliates, marketing and strategic
partners shall be solely responsible, as applicable, for collecting, reporting
and remitting all Sales Taxes due in connection with the sales of the Services
to Customers or third parties. LifeLock shall indemnify, defend, and hold
harmless CSID for any and all such Sales Taxes and any damages incurred by CSID
in connection with LifeLock’s failure to properly collect, report, and remit
Sales Taxes to the appropriate government authorities on a timely basis. Both
Parties agree, for tax purposes and any taxing jurisdiction, that the “ship to”
address, electronic delivery or primary access address for all Services with
respect to LifeLock and its Affiliates is LifeLock’s principal place of business
as set forth above.

(b)Preferred Pricing. [****]

(c)Promotional Customer Fee.  LifeLock may, at its discretion, from time to time
run promotional opportunities that may include the Services (collectively, the
“Promotional Services”) for a specified period of time (the “Promotional
Period”).  LifeLock agrees to provide CSID advance written notice of each such
promotional opportunity and the applicable Promotional Services, including the
relevant information regarding such promotion regarding pricing to the Customer
and the duration of such Promotional Period for the Promotional Service(s).  If
Customers subscribe to the Promotional Services during a Promotional Period at
discounted fees (each, a “Promotional Customer”), LifeLock shall pay CSID the
Fees as set forth on Exhibit B less any discount offered to such Promotional
Customer (the “Promotional Customer Fee”), including such discounts whereby the
Promotional Services are provided at no cost for a period of time (such Per
Customer Fee to be deemed the “Promotional Per Customer Fee”); provided, however
that such discount shall not be applied to [****], in the calculation of the
Promotional Customer Fee or Promotional Per Customer Fee due to CSID.  For
purposes of explanation, should LifeLock offer Promotional Services at a [****]
discount, the discount to the Fees otherwise required to be paid by LifeLock to
CSID for the Promotional Services under Exhibit B shall also be set at [****],
for all services except any credit related Services and any call center related
Services, which shall be paid at the rates as set forth in Exhibit B; and/or
should LifeLock offer Promotional Services for two free months, then CSID shall
also provide a two free-month period with respect to the Fees due from LifeLock
to CSID, for all services except any credit related Services and any call center
related Services which shall be paid at the rates as set forth in Exhibit
B.  Notwithstanding the above, (i) if the discount to the Promotional Customer
shall exceed [****] (on an annualized basis); or (ii) if any combination of
discounted services with free services shall be aggregated, and to the extent
such discount to the Promotional Customer exceeds [****] (on an annualized
basis), then CSID shall have the right to “opt out” and not provide LifeLock
with the discounted fees corresponding to the promotional program, provided that
LifeLock may then elect to include the Promotional Services at the [****]
discount at its own cost.

4.Trademark License.

(a)Limited License. Subject to the terms and conditions of this Agreement, each
Party grants to the other a limited, non‑exclusive, royalty-free license to use
such Party’s trademarks solely in connection with the relationship contemplated
hereby, subject to the prior express written consent of the owner Party as
described in (b) below and compliance with the trademark guidelines of the owner
Party and the requirements of subsection (b) below.  Except as otherwise
expressly set forth herein, all licenses granted hereby shall automatically
terminate upon the termination or expiration of this Agreement.  Neither Party
transfers, nor does the other Party obtain, any patent rights, copyright
interest or other right, claim or interest, in the Services, information,
consumer information database, systems, forms manuals or other proprietary
information utilized or provided by the other Party, other than the limited
licenses expressly granted herein.

(b)General Usage. For purposes of this Section 4, “trademarks” includes
registered or unregistered trademarks, service marks or brand names of CSID
and/or LifeLock.  Before either Party may use any trademarks of the other Party,
such Party must obtain the owner Party’s prior review and express written
approval (which may be by e-mail), in its discretion, as to the form, content
and context of any intended use.  CSID or LifeLock, as the case may be, shall
immediately cease use of any of such Party’s trademarks upon written request
from the owner Party.  In all cases, both Parties must (i) use the trademarks at
all times in a manner consistent with applicable trademark laws; (ii) give
proper attribution to the owner Party as the trademark owner, (iii) give proper
trademark notice each time the trademark is used (with ® used for registered
trademarks, ™ for unregistered trademarks and SM used for unregistered service
marks); (iv) not alter or obscure the appearance of the trademarks in any way;
and (v) notify the owner Party immediately of any improper, infringing,
confusing or unauthorized use of the trademarks by anybody.  Neither LifeLock
nor CSID may use the trademarks to disparage the owner Party, its products or
services, or otherwise use the trademarks in any manner which, in the owner
Party’s judgment, may diminish or damage the owner Party’s goodwill in the
trademarks. CSID agrees that it will not use, file, register or otherwise

Page 3 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

adopt any name, mark, wording, slogan or domain name for its products and
services that may be confusingly similar with the registered trademarks of
LifeLock or its Affiliates.

(c)Bidding. CSID agrees it shall not bid on (and shall negative match on all
search engines for) the trademarks of LifeLock or its Affiliates in pay per
click or similar search engine placement programs including, but not limited to:
LifeLock, LifeLock.com, www.LifeLock.com, WalletLock, LifeLock Ultimate, Todd
Davis or any combination of words that include LifeLock’s trademarks, service
marks, trade dress, trade names, logos and other distinctive brand features
(“LifeLock Marks”) used in or related to LifeLock’s business.

5.Maintenance.

(a)Service Level Agreement.  CSID agrees that all maintenance for the Platform
(“Maintenance”) shall be provided in accordance with the Service Level Agreement
set forth on Exhibit C.

(b)Compliance with Laws.  CSID hereby certifies to LifeLock that it will use any
information provided to CSID by LifeLock in the course of providing the
Maintenance in compliance with all Applicable Laws, including, by way of
illustration, but not limitation, the Fair Credit Reporting Act and the
Gramm-Leach-Bliley Act.  LifeLock hereby certifies to CSID that it will use any
information provided to LifeLock by CSID in the course of providing LifeLock’s
services to the Customers in compliance with all Applicable Laws.

6.Security, Warranty and Disclaimer.

(a)Security. CSID understands and agrees that any Customer Information (as
defined in Section 7 below) is of the highest confidentiality, and shall be
safeguarded by CSID using at least the same level of protection as CSID uses to
safeguard its own most valuable and sensitive trade secret information, but in
no event with less care than would be exercised by a commercially reasonable
company under similar circumstances.  Without limiting the generality of the
foregoing, CSID shall comply with the following security requirements at all
times during this Agreement or during any period in which Customer Information
remains in its possession or control:

(i)

Remain fully compliant with all applicable standards of the Statement on
Standards for Attestation Engagements No. 16 (“SSAE 16”), and at LifeLock’s
request, provide a service organization control (SOC) 1 Type II report under
SSAE 16 performed under Attestation Standards Section 101.  

(ii)

Implement administrative, physical and technical safeguards that are no less
rigorous than accepted industry practices including the International
Organization for Standardization's standards: ISO/IEC 27001:2005 – Information
Security Management Systems and shall ensure that all such safeguards, including
the manner in which Personal Information (defined below) is collected, accessed,
used, stored, processed, disposed of and disclosed, comply with applicable
privacy laws, as well as the terms and conditions of this Agreement.

(iii)

Implement administrative, physical and technical safeguards to protect Personal
Information that, at a minimum, include: (i) limiting access of Personal
Information to personnel of CSID authorized to have access to such information
in accordance with the limited rights of use set forth in Section 7
(Intellectual Property Rights) (ii) securing business facilities, data centers,
paper files, servers, back-up systems and computing equipment, including, but
not limited to, all mobile devices and other equipment with information storage
capability; (iii) implementing network, device application, database and
platform security; (iv) securing information transmission, storage and disposal;
(v) implementing authentication and access controls within media, applications,
operating systems and equipment; (vi) encrypting Personal Information stored on
any mobile media; (vii) encrypting Personal Information transmitted over public
or wireless networks; (viii) strictly segregating Personal Information from
information of CSID or its other customers so that Personal Information is not
commingled with any other types of information; (ix) implementing appropriate
personnel security and integrity procedures and practices, including, but not
limited to, conducting background checks consistent with Applicable Law; and (x)
providing appropriate privacy and information security training to CSID
employees.

(iv)

Maintain a written data breach investigation and response procedure to timely
and accurately respond to any and all unauthorized access to or use of Personal
Information which shall include notification to LifeLock within twenty-four (24)
hours of any breach and initiation of immediate steps to remedy any breach and
prevent any further unauthorized access at CSID’s expense and in accordance with
applicable privacy rights, laws, regulations and standards.  CSID shall
reimburse LifeLock for all costs paid and incurred by LifeLock in responding to,
and mitigating damages caused by CSID, or resulting from any breach of Personal
Information, including all costs of notices to consumers or agencies required
under Applicable Law.

(v)

If, in the course of its engagement by LifeLock, CSID has access to or will
collect, access, use, store, process, dispose of or disclose credit, debit or
other payment cardholder information, CSID shall at all times remain in
compliance with the Payment Card Industry Data Security Standard ("PCI DSS")
requirements, including providing a report on compliance (ROC) assessment (if
applicable) to LifeLock demonstrating its compliance and remaining aware at all
times of changes to the PCI DSS and promptly implementing all procedures and
practices as may be necessary to remain in compliance with the PCI DSS, in each
case, at CSID’s sole cost and expense

(vi)

Conducting adequate training and awareness of CSID personnel on applicable
policies, practices and procedures to ensure CSID’s strict compliance with its
obligations under this Agreement and maintaining a disciplinary process to
address any violations.

(vii)

If any operational audit, or SOC report reveals an inadequacy or insufficiency
of CSID’s security, confidentiality, privacy practices and standards, disaster
recovery capabilities, fail-over planning or ineffectiveness of internal
controls CSID will promptly develop and implement a corrective action plan
reasonably satisfactory to LifeLock.  The cost of developing and implementing
this plan will be CSID’s sole responsibility.

 

As used in this Agreement, “Personal Information” shall refer to any individual
or collection of data elements that (i) can be used to identify or authenticate
an individual, including, without limitation, names, addresses, telephone
numbers, e-mail addresses, dates of birth, Social Security or other Government
issued identification numbers and other unique identifiers; or (ii) are provided
by Customers to LifeLock in the scope of its protection against identity fraud
and/or theft including, without limitation, passwords or personal identification
numbers (PIN), financial account numbers, credit report information, biometric
or health data, answers to security questions and other personal identifiers.

(b)Limited Mutual Warranties.  Each Party hereto represents and warrants that
(i) it has the full corporate right, power, and authority to enter into this
Agreement and to perform its obligations hereunder; (ii) execution of this
Agreement and performance of its obligations

Page 4 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

hereunder, do not and will not violate any written agreement to which it is a
Party or by which it is bound; and (iii) it has the authority to grant the other
Party all of the rights granted to the other Party in this Agreement.

(c)CSID Warranties. CSID further covenants, represents and warrants that (i) the
delivery of the Services in accordance with the terms of this Agreement do not
and will not give rise to or result in any violation, infringement or
misappropriation of any patent, copyright, trade secret, or any violation of any
other intellectual property or proprietary right, publicity, privacy, data
protection, confidentiality, contractual or other rights of any third-party;
(ii) the Services will be performed in accordance with Applicable Laws; and
(iii) the Services will be delivered in a professional and workmanlike manner.  

(d)LifeLock Warranties. LifeLock covenants, represents and warrants that (i)
LifeLock and its Affiliates will resell the Services to those Customers who have
executed and/or accepted a subscription agreement or terms and conditions and
been authenticated as required by Applicable Laws and (ii) with respect to the
SSN Trace Services, such SSN Trace Services will be used to protect against or
prevent actual fraud or any unauthorized transactions, claims or other
liabilities and all credit related Services will be resold pursuant to Section
604(a)(2) of the Fair Credit Reporting Act. LifeLock further represents and
warrants that the Services will not be used by LifeLock for any form of credit
repair (and LifeLock will not knowingly sell the Services to any Customer for
such use) nor will LifeLock use the term “credit repair” or any similar terms or
verbiage in connection with the sale of the Services.  LifeLock is responsible
for, and represents, warrants and covenants, that the Services will at all times
be marketed, sold and used by LifeLock in compliance with this Agreement and all
Applicable Laws, including by way of illustration but not limitation, the Fair
Credit Reporting Act (FCRA), the Gramm-Leach-Bliley Act (GLBA) and the rules,
regulations and pronouncements promulgated by the Federal Trade Commission
(FTC), the Consumer Financial Protection Bureau (CFPB) or any similar federal or
state agency.  

(e)DISCLAIMER.  EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH HEREIN, NEITHER
PARTY MAKES ANY IMPLIED WARRANTIES OF ANY KIND TO THE OTHER PARTY, INCLUDING,
BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR ACCURACY.  EXCEPT AS EXPRESSLY SET FORTH HEREIN AND
SUBJECT TO THE TERMS OF THE SERVICE LEVEL AGREEMENT, IN NO EVENT DOES CSID
WARRANT THAT THE SERVICES (OR THE INFORMATION THEREIN) WILL BE ERROR FREE OR
WILL BE PROVIDED ON AN UNINTERRUPTED BASIS.

7.Intellectual Property Rights.  LifeLock and/or its Affiliates owns all
worldwide right, title and interest in and to LifeLock’s services provided to
Customers (subject, however, to the agreements with the applicable third party
licensors and suppliers, if any), including all intellectual property and
proprietary rights therein and derivative works therefrom (the “LifeLock
Intellectual Property”). In addition, all member data relating to a Customer’s
account, including Personal Information of Customers (as defined in Section 6,
and collectively, the “Customer Information”), is and shall remain the property
of LifeLock and/or its Affiliates.  CSID will have no rights to such
information, except as expressly contemplated hereby, and LifeLock may use such
Customer Information for its sole and exclusive use. Subject to Section 6(a),
(c) and (e) (Security, Warranty and Disclaimer), CSID shall prevent unauthorized
access or use of Customer Information. CSID owns all worldwide right, title and
interest in and to the Services (subject, however, to the agreements with the
applicable third party licensors and suppliers, if any) and retains exclusive
ownership of the proprietary data, system and platform(s) used to perform and/or
deliver the Services under this Agreement (collectively, the “Platform”),
including all intellectual property and proprietary rights therein and any and
all modifications, improvements, enhancements and derivative works therefrom
(collectively, the “CSID Intellectual Property”), subject to the provisions of
Section 2(g) above.   Nothing in this Agreement or otherwise will be deemed to
grant from one Party to the other Party an ownership interest in the LifeLock
Intellectual Property or the CSID Intellectual Property (as the case may be), in
whole or in part, including, without limitation, any claim by, or ownership
right of, LifeLock with respect to the New Features relating to the Platform.
Except as expressly contemplated in this Agreement, each of LifeLock and CSID
hereby represents and warrants that it will not otherwise, either directly or
indirectly, itself or through any agent or third-party: (a) request, compile,
store, maintain or use the CSID Intellectual Property or the LifeLock
Intellectual Property (as the case may be), (b) copy or otherwise reproduce the
CSID Intellectual Property or the LifeLock Intellectual Property (as the case
may be), or (c) with respect to LifeLock, transfer or otherwise attempt to
resell the Services.

8.Confidentiality.

(a)Confidential Information.  As used herein, “Confidential Information”
means:  

(i)

with respect to LifeLock,  (A) any information about LifeLock’s finances or its
current or proposed business offerings, products, services, plans or strategies,
(B) information about LifeLock’s partners or its Affiliates; (C) the Personal
Information of LifeLock Customers as more fully defined in Section 6 above, and
(D) any other information that is disclosed by LifeLock to CSID that should be
considered confidential from its nature or the circumstances surrounding its
disclosure, including information received by LifeLock from third parties under
an obligation of confidentiality;

(ii)

with respect to CSID, (A) technical specifications, methodologies, designs,
proposals and information about CSID’s current or proposed products or services
that are disclosed by CSID to LifeLock; (B) CSID financial information, any
information about CSID’s finances or its current or proposed business offerings,
products, services, plans or strategies; and (C) any other information that is
disclosed by CSID to LifeLock that should be considered confidential from its
nature or the circumstances surrounding its disclosure, including information
received by CSID from third parties under an obligation of confidentiality; and

 

(iii)

the specific terms and pricing set forth in this Agreement.

(b)Use and Disclosure Restrictions.  With respect to any Confidential
Information either Party receives (“Receiving Party”) from the other Party
(“Disclosing Party”), the Receiving Party shall:  (i) keep such information
confidential; (ii) use the same degree of care for the Disclosing Party’s
Confidential Information that it uses for its own Confidential Information, but
in no event with less than reasonable care; (iii) not use the Confidential
Information other than in connection with the performance of this Agreement; and
(iv) not divulge the Confidential Information to Receiving Party’s employees,
agents or service providers, unless such personnel have a need to know and have
undertaken a written obligation to keep the Confidential Information secret
consistent with the terms of this Agreement (“Authorized Personnel”).  Receiving
Party agrees to use all reasonable steps to ensure that the Disclosing Party’s
Confidential Information is not disclosed by Receiving Party’s Authorized
Personnel in violation of this

Page 5 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

Section.

(c)Exclusions.  Confidential Information shall not include information
that:  (i) is or becomes generally known or available to the public at large
other than as a result of a breach by the Receiving Party of any obligation to
the Disclosing Party; (ii) was known to the Receiving Party free of any
obligation of confidence prior to disclosure by the Disclosing Party; (iii) is
disclosed to the Receiving Party on a non-confidential basis by a third-party
who did not owe an obligation of confidence to the Disclosing Party and does not
reasonably appear to have obtained the information improperly or from an
unauthorized source; or (iv) is developed by the Receiving Party independently
of and without reference to any part of the Confidential
Information.  Confidential Information shall not be deemed to be in the public
domain or generally known or available to the public merely because any part of
said information is embodied in general disclosures or because individual
features, components or combinations thereof are now or become known to the
public.  If the Freedom of Information Act, 5 U.S.C. 552 et seq. (“FOIA”),
applies to CSID, CSID acknowledges that Confidential Information is entitled to
be exempt from disclosure under FOIA.  CSID will promptly notify LifeLock of any
requests for the disclosure of any Confidential Information, including requests
under FOIA, and will assert to the government, orally and in writing, that
Confidential Information is exempt from disclosure under FOIA.

(d)Permitted Disclosure. Confidential Information may be disclosed by the
Receiving Party in response to a valid order by a court or other governmental
body of the United States or any political subdivision thereof, as otherwise
required by law or government regulation, or as necessary to establish the
rights of either Party under this Agreement, provided that the Receiving Party
must provide written notice to the Disclosing Party prior to such disclosure in
order to provide the Disclosing Party with a reasonable opportunity to obtain a
protective order or otherwise protect the confidentiality of such
information;  the requirements and restrictions in the foregoing provisions
shall not apply to Confidential Information disclosed in filings LifeLock is
required to make with the Securities and Exchange Commission.  Further, each
Party acknowledges that it may disclose its own Confidential Information to a
third party in connection with due diligence in furtherance of an acquisition,
merger, strategic transaction, financing, loan or other similar transaction with
such third party.

(e)Protection of Personal Information. CSID acknowledges and agrees that, in the
course of its engagement by LifeLock, CSID will or have access to Personal
Information of LifeLock Customers and potential Customers.  In addition to the
requirements of Section 8(b) above, CSID shall comply with the terms and
conditions set forth in this Agreement in its collection, receipt, transmission,
storage, disposal, use and disclosure of Personal Information and will be
responsible for the unauthorized collection, receipt, transmission, access,
storage, disposal, use and disclosure of Personal Information under its control
or in its possession.  The Personal Information of LifeLock Customers is deemed
to be Confidential Information of LifeLock and is not the Confidential
Information of CSID.  Notwithstanding anything to the contrary herein, the
Parties acknowledge that information collected, compiled or received by CSID
from its third party service providers and data sources in connection with
providing the Services to CSID’s other customers may include Personal
Information identical or similar to the Personal Information as provided by
LifeLock and use by CSID of such information when in response to CSID’s other
customer’s use of the Services shall not be deemed a breach of this Section 8
(Confidentiality), provided that any Personal Information delivered as a
response to a CSID customer from CSID’s third party providers and data sources
originated from such CSID customer and not LifeLock or its Affiliates. In
recognition of the foregoing, CSID agrees and covenants that it shall:

(i)keep and maintain all Personal Information in strict confidence, using such
degree of care as is appropriate to avoid unauthorized access, use or
disclosure;

(ii)use and disclose Personal Information solely and exclusively for the
purposes for which the Personal Information, or access to it, is provided
pursuant to the terms and conditions of this Agreement and to provide the
Services, and not use, sell, rent, transfer, distribute, or otherwise disclose
or make available Personal Information for CSID’s own purposes or for the
benefit of anyone other than LifeLock, in each case, without LifeLock’s prior
written consent; and

(iii)not, directly or indirectly, disclose Personal Information to any person
other than its Authorized Personnel without express written consent from
LifeLock, unless, and only to the extent required by Government Authorities or
by applicable law, in which case CSID shall use best efforts to notify LifeLock
before such disclosure or as soon thereafter as reasonably possible.

(f)Restriction on Disclosure for Assignment. CSID further agrees that in the
case of an Assignment (as defined in Section 13(c)) with [****] (each a
“Restricted Entity”), CSID will not allow the disclosure, access or use of any
LifeLock Confidential Information (excluding any Personal Information of
LifeLock’s Customers and LifeLock’s billing information and subscriber counts to
the extent necessary to permit the Restricted Entity to provide the Services to
LifeLock) and/or property belonging to or deployed by LifeLock, provided to
CSID, by any employees or personnel of a Restricted Entity who were not
employees or personnel of CSID prior to the Assignment and who had access to
LifeLock’s Confidential Information prior to the Assignment.  As used in this
Section 8 (Confidentiality), the limitation on disclosure of LifeLock’s
Confidential Information to a Restricted Entity shall not include this Agreement
and any amendments or supplements thereto.  LifeLock shall have the right to
allow the disclosure, access or use of any LifeLock Confidential Information or
property belonging to or deployed by LifeLock, provided to CSID, to employees or
personnel of a Restricted Entity, in its sole discretion.  For the avoidance of
doubt, the intent of this provision is to ensure that, without the prior written
consent of LifeLock, no Confidential Information (as modified by this subsection
(f)) of LifeLock shall be disclosed, accessed or used by any employees or
personnel of a Restricted Entity who were not originally employees or personnel
of CSID prior to the acquisition and who had not had access to LifeLock’s
Confidential Information prior to the Assignment. After a Transaction with a
Restricted Entity, if LifeLock elects to engage CSID to provide new services
under a Statement of Work entered into after the effective date of such
Transaction, any Confidential Information disclosed in connection with such
Statement of Work shall not be subject to the restriction of disclosure to the
Restricted Entity described in this Section 8(f).

(g)Return of Confidential Information.  At any time during the term of this
Agreement, at the Disclosing Party’s written request or upon the termination or
expiration of this Agreement for any reason, the Receiving Party shall promptly
return to the Disclosing Party all copies, whether in written, electronic or
other form or media, of the Disclosing Party’s Confidential Information in its
possession or control, or, with Receiving Party’s consent, securely dispose of
all such copies, and certify in writing that such Confidential Information has
been returned or disposed of securely. Notwithstanding the foregoing, LifeLock
shall not be required to return Confidential Information if such Confidential
Information is necessary to permit LifeLock and its Affiliates to continue to
deliver the Services to its Customers.

Page 6 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

9.Term and Termination.

(a)Term.  This Agreement will begin on the Effective Date and shall expire on
February 15, 2018 (the “Expiration Date”), unless terminated earlier by either
Party in accordance with this Agreement (the “Initial Term”).  At the end of the
Initial Term, this Agreement shall automatically renew for consecutive twelve
(12) month periods thereafter (each such renewal period, a “Renewal Term”, and
together with the Initial Term, the “Term”); provided, however, that LifeLock
may elect not to renew this Agreement by providing CSID express written notice
at least ninety (90) days prior to the date of expiration of the Initial Term
(or a Renewal Term, as the case may be) and CSID may elect not to renew this
Agreement by providing LifeLock express written notice at least one hundred and
eighty (180) days prior to the date of expiration of the Initial Term (or a
Renewal Term, as the case may be).

(b)Termination without Cause.  During any Renewal Term, either party may
terminate this Agreement or any Statement(s) of Work, without cause, upon (i) in
the case of CSID, one-hundred and eighty (180) days’ prior express written
notice to LifeLock; or (ii) in the case of LifeLock, ninety (90) days’ prior
express written notice to CSID.  

(c)Termination for Cause.  Either Party may terminate this Agreement or any
Statement(s) of Work for cause upon written notice if the other Party fails to
cure any material breach of this Agreement (other than a breach of the service
level agreements described in Section 5(a) above) within thirty (30) days after
receiving written notice of such breach; provided, however, that the period to
cure a breach with respect to an undisputed payment shall be ten (10) business
days. In addition, either party may terminate this Agreement upon written notice
if (i) a receiver is appointed for the other party or its assets; (ii) the other
party makes a general assignment for the benefit of its creditors; (iii) the
other party commences or has commenced against it, proceedings under any
bankruptcy, insolvency, or debtor’s relief law, which proceedings are not
dismissed within sixty (60) days; or (iv) the other party is liquidated or
dissolved, other than in a corporate reorganization in which the ongoing
business of such liquidated or dissolved party shall be continued by
substantially the same ownership and management as existed prior to such
liquidation or dissolution.

(d)Wind-Down. In the event of termination or expiration of this Agreement (other
than in connection with an uncured material breach of Sections 2(g) (De Minimus
Use of Reports, Alerts and Scores), 4 (Trademark License) and 7 (Intellectual
Property Rights) of this Agreement by LifeLock), LifeLock may elect by providing
CSID written notice, at its sole discretion, and CSID agrees to provide, a
wind-down period beginning upon the termination or expiration of this Agreement
and terminating upon the earlier of (1) termination in accordance with Section
9(f) (Termination of Wind-down Period) below; or (2) a period of six (6) months
from the date of termination or expiration of the Agreement (the "Wind-Down
Period").

(e)Wind-Down Effect. During the Wind-Down Period, (1) each Party shall in all
respects comply with the terms and conditions of this Agreement and all
applicable SOW’s in effect at the time of termination or expiration of the
Agreement; and (2) the terms and conditions of this Agreement shall remain in
full force and effect, including the obligations of each Party as set forth
herein; provided however, LifeLock will pay CSID based on the actual fees due
for the Services calculated from the pricing described in Table 2 (Pricing
Schedule) under Exhibit B (Pricing Schedule), in lieu of any monthly minimum
payment requirement, and the covenants set forth in Section 3(b) shall cease and
be of no further force and effect during the Wind-Down Period.

(f)Termination of the Wind-Down Period. The Wind-Down Period may be terminated
by either Party in the event that the other Party materially fails to perform or
observe any material term or provision of this Agreement or any SOW as stated in
Section 9(e) (Wind-Down Effect) (including but not limited to breach of the
Exhibits attached hereto), and does not cure such breach within fifteen (15)
days following written notice of such breach from the non-breaching Party
demanding correction of such breach. Upon termination of the Wind-Down Period,
all SOW’s and any Exhibits then in effect shall immediately terminate and each
Party agrees to comply with the terms and conditions contained therein with
respect to termination procedures, if any, including but not limited to sending
notice of such termination to Customers and bearing all costs associated
therewith.

10.Mutual Indemnities.  

(a)Each Party (each, a “Indemnifying Party”) shall defend the other Party, its
Affiliates, subsidiaries, and their respective directors, officers, employees
(to the extent such employee is not the claimant), successors and assigns (each,
a “Indemnified Party”)  from and against all third-party claims, suits, causes
of action and demands (collectively, “Claims”) and will pay any damage, loss,
costs (including reasonable attorneys’ fees and court costs) that may be
suffered, sustained, incurred or asserted by any third party in connection with,
arising from, or related to any of the following Claims:  (a)  any grossly
negligent act or omission or willful misconduct of the Indemnifying Party in
connection with the performance or non-performance of any obligation hereunder
or the breach of any representation, warranty, covenant or agreement under this
Agreement; and (b)(i) with respect to CSID, CSID’s infringement of patent,
copyright or trademark of a third party arising from the Services to the extent
attributable to LifeLock's (or its Customer’s) authorized use or access to the
Services (provided that any such infringement is not based upon in whole or in
part any combination of the Services with other products or systems offered or
used by LifeLock not approved by CSID) and (ii) with respect to LifeLock,
LifeLock’s infringement of a copyright or trademark of a third party arising
from the any content or materials provided by LifeLock for incorporation or use
in or with the Services (other than a Claim covered under subsection (i) above);
and (c) any unauthorized use or disclosure of Personal Information in breach of
this Agreement.  The foregoing obligations are conditioned on the Indemnified
Party providing to the Indemnifying Party: (1) prompt written notice of the
indemnification sought hereunder, (2) sole control of the defense, and (3)
reasonable cooperation in the defense of such Claim.

(b)The Indemnified Party may participate at its sole cost and expense in the
defense, compromise, or settlement of any Claim. The Indemnified Party shall not
compromise or settle any Claim without the prior express written consent of the
Indemnifying Party (which consent will not be unreasonably withheld,
conditioned, or delayed). The Indemnifying Party will not settle any Claim
without the consent of the Indemnified Party (which consent will not be
unreasonably withheld, conditioned, or delayed) in the event:  (i) such
settlement does not contain a release of the Indemnified Party from all
liability in respect of such Claim; or (ii) such settlement would involve the
payment by the Indemnified Party of any monetary amount for which the
Indemnified Party would not be indemnified by the Indemnifying Party under this
Section 10 (Mutual Indemnities).

11.Limitation of Liability.  EXCEPT FOR DAMAGES ARISING OUT OF A BREACH A
PARTY’S CONFIDENTIALITY OBLIGATIONS UNDER SECTION 8 (CONFIDENTIALITY) OR A
PARTY’S INDEMNIFICATION OBLIGATION UNDER SECTION 10 (MUTUAL INDEMNITIES), THE

Page 7 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

TOTAL LIABILITY OF EITHER PARTY TO THE OTHER PARTY UNDER THIS AGREEMENT, FROM
ALL CAUSES OF ACTION AND UNDER ALL THEORIES OF LIABILITY, WILL BE LIMITED TO
[****].  EXCEPT FOR DAMAGES ARISING OUT OF A BREACH A PARTY’S CONFIDENTIALITY
OBLIGATIONS UNDER SECTION 8 (CONFIDENTIALITY) OR A PARTY’S INDEMNIFICATION
OBLIGATION UNDER SECTION 10 (MUTUAL INDEMNITIES), IN NO EVENT WILL EITHER PARTY
BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES, INCLUDING, WITHOUT LIMITATION, LOST PROFITS, LOSS OF USE,
LOSS OF DATA OR LOSS OF GOODWILL, OR THE COSTS OF PROCURING SUBSTITUTE SERVICES,
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE USE OR OPERATION OF
THE SERVICES, WHETHER SUCH LIABILITY ARISES FROM ANY CLAIM BASED UPON BREACH OF
CONTRACT, BREACH OF WARRANTY, TORT (INCLUDING NEGLIGENCE), PRODUCT LIABILITY, OR
OTHERWISE, AND WHETHER OR NOT A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGE.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT IS
INTENDED TO LIMIT A PARTY’S LIABILITY FOR ANY INFRINGEMENT OR MISAPPROPRIATION
OF THE OTHER PARTY’S INTELLECTUAL PROPERTY OR PROPRIETARY RIGHTS.

12.Audit; Recording Keeping.

(a)CSID shall maintain complete and accurate records of its activities performed
pursuant to this Agreement, including all transactions that trigger a payment to
CSID, and CSID’s compliance with Applicable Laws.  CSID shall keep such records
during the Term for such period as required under Applicable Law but in any
event for a period no less than five (5) years.

 

(b)Upon at least thirty (30) days prior written notice by LifeLock, CSID will
comply with the following assessments, audits, examinations and reviews of its
compliance with this Agreement, as well as any Applicable Laws and industry
standards.  Such assessments will be performed at LifeLock’s expense and during
normal business hours at CSID’s premises and may be conducted by LifeLock or,
upon LifeLock’s election, by a third party on LifeLock’s behalf. CSID shall use
commercially reasonable efforts to cooperate with such assessments by providing
access to knowledgeable personnel, physical premises, documentation,
infrastructure and software.  LifeLock may conduct an assessment under each of
the following:

(i)

All controls in CSID’s physical and/or technical environment in relation to all
Customer Information being handled and/or Services being provided to LifeLock
pursuant to this Agreement;

(ii)

As contemplated by Section 6 (Security, Warranty and Disclaimer), CSID’s latest
PCI Compliance Report, WebTrust, Systrust, and SSAE No. 16 audit reports for
Reporting on Controls at a Service Organization and any reports relating to its
ISO/ICE 27001 certification;  

(iii)

Financial records for the purpose of verifying the appropriate billing of
Services, including service level credits. If such audit determines that
LifeLock has overpaid CSID, then: (i) the amount of such overpayment shall
immediately become due and payable by CSID to LifeLock; and (ii) if such amount
is an overpayment of ten percent (10%) or more compared to the actual payments
due CSID, then all costs of any audit under this sub-section will be paid by
CSID, in addition to such overpayment amount (plus applicable interest).  All
such payments shall be made by CSID within thirty (30) days after it is notified
in writing of the error and, if applicable, the cost of the audit; and

(iv)

Upon reasonable request, CSID shall provide LifeLock with the results of any
audit by or on behalf of CSID that assesses the effectiveness of CSID’s
information security program as relevant to the security and confidentiality of
Personal Information shared during the course of this Agreement.

 

(c)In addition to the foregoing, CSID shall reasonably cooperate with any third
party audit, including any regulatory investigation, of LifeLock or its
Affiliates which requires access to (i) any personnel of CSID involved in
performance of the Services, (ii) any part of CSID’s premises where the Services
are being performed; (iii) the applications and systems used to perform the
Services; and (iv) any data and records owned or maintained by CSID pursuant to
this Agreement.

(d)LifeLock will, and will require its agents and representatives having access
to Personal Information to, implement and maintain an appropriate security
program, firewall and other measures to reasonably protect Personal Information
from: (a) any threats or hazards to the security or integrity of such Personal
Information, and (b) unauthorized access to or use of Personal
Information.  LifeLock will promptly notify CSID in writing if it becomes aware
of any disclosure, dissemination or use of any Personal Information by LifeLock
or any of its enterprise Customers, representatives or agents in breach of this
Agreement (a “Security Incident”).  

(e)From time to time, but no more than once yearly and during regular business
hours, CSID shall have the right to audit (or have its independent auditor
audit), at CSID’s expense, LifeLock’s compliance with the security requirements
set forth in this Section 12 (Audit; Recording Keeping).  LifeLock shall use
commercially reasonable efforts to cooperate with CSID and any CSID requests in
conjunction with all such audits including, but not limited to requests to
correct any deficiencies discovered during such audits within a period of time
mutually agreed upon. The foregoing right in this Section 12(e) shall terminate
automatically in the event of an Assignment to a Restricted Entity pursuant to
Section 13(c) (Assignment) below.

13.General.

(a)Survival.  Upon termination or expiration of this Agreement, the provisions
of Sections 2(e)-(h) (Additional Obligations),  Section 7 (Intellectual Property
Rights), Section 8 (Confidentiality), Subsection 9(d)-(f) (Wind Down), Section
10 (Mutual Indemnities), Section 11 (Limitation of Liability), Section 12
(Audit; Recording Keeping) and Section 13 (General) shall survive.

(b)Governing Law, Venue and Attorneys’ Fees.  This Agreement will be governed by
and construed in accordance with the laws of the State of Arizona excluding that
body of laws pertaining to conflicts of law.  Both Parties hereby irrevocably
consent to the exclusive venue and jurisdiction of the courts located in
Maricopa County, Arizona, whether federal, state or local, with respect to any
actions brought to enforce or interpret this Agreement.  The prevailing Party in
any action (or alternative dispute resolution) shall be entitled to an award of
its attorneys’ fees and costs (including any appeals therefrom).

Page 8 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

(c)Assignment; Notice of Potential Transaction.  

(i)Assignment; Binding on Successors and Permitted Assigns. Neither Party may
sell, transfer, assign or delegate, by operation of law or otherwise, this
Agreement in whole or in part to any third party (each, an “Assignment”) without
the other Party’s prior written consent. In addition to a direct Assignment of
this Agreement or of any right or obligation hereunder, an “Assignment” by CSID
shall be deemed to include any change of control of CSID, including but not
limited to a Change of Control Transaction. A “Change of Control Transaction”
shall mean: (A) the direct or indirect acquisition or purchase by any entity or
person, for cash or other consideration, of more than fifty percent (50%) of the
voting stock of CSID; (B) a merger of CSID with another party, whether or not
CSID is the surviving entity (other than a merger for the sole purpose of
forming a holding company of CSID, when the holders thereof, after the merger,
own the voting securities of the holding company in the same proportion as did
the holders of CSID voting securities before the merger); or (C) the sale or
license of all or substantially all of CSID’s assets. The Parties acknowledge
and agree that the formation of any parent or holding company of CSID and the
consummation of a Change of Control Transaction by such parent or holding
company will be deemed a Change of Control Transaction with respect to
CSID.  Notwithstanding the foregoing, (1) LifeLock may make an Assignment of
this Agreement in whole to any third party that acquires, is acquired by, merges
with, or acquires or is the licensee of all or substantially all of the assets
of  LifeLock; and (2) CSID may make an Assignment of this Agreement in whole to
any third party (other than to Intersections Inc., Affinion Group or any
Affiliate of either of them) that acquires CSID pursuant to a Change of Control
Transaction; provided, however, subject to Section 8(f) (Restriction on
Disclosure for Assignment), if CSID makes an Assignment of this Agreement
pursuant to a Change of Control Transaction to a Restricted Entity, then,
notwithstanding anything to the contrary contained herein, immediately upon such
Assignment (x) the Identity Theft Minimum Payments in Exhibit B shall be deemed
cancelled without penalty; (y) LifeLock will no longer have any Monthly Minimum
Fees; and (z) LifeLock shall have no obligation to purchase the Services from
such Restricted Entity pursuant to or under this Agreement. Except as otherwise
provided above, any other attempted assignment or delegation without the other
Party’s prior written approval shall be null and void.  This Agreement will bind
and inure to the benefit of each Party’s permitted successors and permitted
assigns.

(ii)Notice of Potential Transaction.  

(A)[****]

(B)[****]

(d)Nonexclusive Remedy.  Except as expressly set forth in this Agreement, the
exercise by either Party of any of its remedies under this Agreement will be
without prejudice to its other remedies under this Agreement or otherwise.

(e)Severability.  If for any reason a court of competent jurisdiction finds any
provision of this Agreement invalid or unenforceable, that provision of the
Agreement will be enforced to the maximum extent permissible and the other
provisions of this Agreement will remain in full force and effect. If a court of
competent jurisdiction finds any aspect of Section 13(c)(i) of this Agreement
invalid or unenforceable, LifeLock agrees to provide a copy of such court order
to CSID (or CSID’s permitted assign) and LifeLock may elect to terminate this
Agreement by providing written notice to CSID (and/or CSID’s permitted assign)
of LifeLock’s intent to terminate this Agreement, which written notice will
trigger LifeLock’s rights under Section 9(d) (Wind-Down).  

(f)Waiver.  The failure by either Party to enforce any provision of this
Agreement will not constitute a waiver of future enforcement of that or any
other provision.

(g)Notices. Any notice, request, designation or other communication required or
permitted to be given hereunder shall be in writing and may be given by personal
delivery regular mail, or overnight mail and shall be deemed sufficiently given
if delivered or addressed to LifeLock or CSID at the respective addresses set
forth herein.  Mailed notice shall be deemed given upon actual receipt at the
address required, or three (3) business days following deposit in the mail,
postage prepaid, whichever first occurs.  Overnight mail shall be deemed given
on the following business day.  Personal delivery shall be deemed given on the
day it is so delivered.  Either Party may, by notice to the other, specify a
different address for notice purposes and copies of all notices or requests
required or permitted to be given hereunder shall be concurrently transmitted to
such Party or Parties at such address as LifeLock or CSID may from time to time
designate by notice.

If to CSID:

CSIdentity Corporation

Attn:  President

1501 South Mopac Expressway, Suite 200

Austin, Texas  78746

 

With a copy to (which shall not be deemed notice):

CSIdentity Corporation

Attn:  General Counsel

1501 South Mopac Expressway, Suite 200

Austin, Texas  78746

 

If to LifeLock:

LifeLock, Inc.

Attn: Chief Product Officer

Page 9 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

60 E. Rio Salado Parkway, Suite 400

Tempe, AZ 85281

 

With a copy to (which shall not be deemed notice):

LifeLock, Inc.

Attn: Chief Legal Officer

60 E. Rio Salado Parkway, Suite 400

Tempe, AZ 85281

  

(h)Force Majeure.  Neither Party will be responsible for any failure or delay in
its performance under this Agreement (except for any payment obligation) due to
causes beyond its reasonable control, including, but not limited to, labor
disputes, strikes, lockouts, shortages of or inability to obtain labor, energy,
raw materials or supplies, war, terrorism, riot, acts of God or governmental
action (each, a “Force Majeure Event”).

(i)Relationship of the Parties.  This Agreement will not establish any
relationship of partnership, joint venture, employment, franchise, or agency
between the Parties.  Each party shall be responsible for the payment of all
employee compensation, benefits and employment and other taxes pertaining to its
employees and business, including, but not limited to, the Fair Labor Standards
Act, Federal Insurance Contribution Act, the Social Security Act, the Federal
Unemployment Tax Act, the provisions of the Internal Revenue Code, and all state
and local taxes.  Neither Party will have the power to bind the other or incur
obligations on the other’s behalf without the other’s prior express written
consent.

(j)Equitable Remedies.  Each Party acknowledges and agrees that any breach of
this Agreement with respect to the other Party’s intellectual property rights or
Confidential Information will cause such other Party to incur irreparable harm
and significant injury that would be difficult to ascertain and would not be
compensable by damages alone.  Accordingly, each Party acknowledges and agrees
that, in addition to any and all remedies that the non-breaching Party may have
at law or otherwise with respect to such a breach, the non-breaching Party will
have the right to seek specific performance; injunction or other appropriate
equitable relief.

(k)Entire Agreement; No Third-party Beneficiaries.  Subject to Section 13(o)
(Amended and Restated Agreement) below, this Agreement and the Exhibits hereto,
constitutes the complete and exclusive understanding and agreement between the
Parties regarding its subject matter and supersedes all prior or contemporaneous
agreements or understandings, written or oral, relating to its subject
matter.  Any waiver, modification or amendment of any provision of this
Agreement will be effective only if in writing and signed by duly authorized
representatives of both Parties.  Nothing in this Agreement is intended to
confer upon any person other than CSID and LifeLock any rights or remedies
hereunder.

(l)Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

(m)Incorporation of Recitals.  The Recitals set forth herein are hereby
incorporated into this Agreement.

(n)IDA Trademark.  CSID agrees that it shall not use, adopt, file or otherwise
register the mark “IDENTITY SCORE”, nor adopt any confusingly similar name,
mark, wording, slogan or domain name for its products and services.

(o)Amended and Restated Agreement.  The Parties acknowledge and agree that the
Original Agreement is amended and restated in its entirety and replaced with
this Agreement, effective as of the Effective Date.  The Parties further agree
that the Original Agreement is terminated as of December 31, 2013 at 11:59 p.m.
(Arizona time), provided that the following Statements of Work and Change Orders
executed under the Original Agreement shall survive the termination of the
Original Agreement (and will be governed by the Original Agreement) until the
completion of the work referred to therein:  SOW # 18 and Change Order #1 to SOW
#17.

[Signature Page Follows]




Page 10 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly-authorized representatives as of the date set forth above, but to be
effective as of the Effective Date.

CSID:

CSIdentity Corporation, a Delaware corporation

By:  /s/ Joe C. Ross

Name:  Joe C. Ross

Title:  President

 

LifeLock:

LifeLock, Inc., a Delaware corporation

By:  /s/ Todd Davis

Name:  Todd Davis

Title:  CEO

 

 




Page 11 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

Exhibit A

 

SERVICES

 

The following is a general summary description of each of the Services:

 

Court Records Alerts and Reports

Description: Creates initial baseline report of court records associated with an
individual from existing criminal records data within the [****] of member
fulfillment. After the initial report, checks for updates each month for alerts.

Update Frequency: [****]

Coverage: [****]

Data Keys: First name, last name, date of birth

 

Sex Offender Registry Alerts and Reports

Description: Creates initial baseline report of sex offenders in a zip code from
existing sex offender data within the [****] of member fulfillment. After the
initial report, checks for updates each month to alert on.

Update Frequency: [****]

Coverage: All fifty (50) states plus DC, Guam, PR and Indian Tribes

Data Keys: Zip

 

Public Records Alerts and Reports (SSN Trace)

Description: Creates initial baseline report of names and addresses associated
with an SSN from existing credit header and other public record data within the
[****] of member fulfillment. After the initial report, checks for updates each
month for alerts.  

Update Frequency: [****] change/add/delete with [****] full update or name
update

Coverage: All fifty (50) states

Data Keys: SSN

 

Pay Day Loan Alerts and Reports

Description: Creates initial baseline report of payday loans associated with an
SSN from existing payday loan data within the [****] of member fulfillment.
After the initial report, checks for updates each week and sends matches.

Update Frequency: [****]

Data Keys: First Name, Last Name, and SSN

 

Change of Address Alerts and Reports

Description: Creates initial baseline report of address change in [****] months
associated with the move from address within the [****] of member fulfillment.
After the initial report, checks for updates each week to alert on.

Update Frequency: [****]

Coverage: Only applies to addresses that receive USPS mail

Data Keys: First Name, Last Name, Address, City, State, Zip

 

Black Market Alerts and Reports

Description: Creates initial baseline report of records found associated with an
individual within the [****] of member fulfillment. After the initial report,
checks for updates daily for alerts.

Update Frequency: [****]

Coverage: Global

Data Keys: Subscriber Details including SSN, Driver's License Number, Phone
Number, Email Address, Credit Card Number, Bank Account and Routing Number,
Medical ID Number, and Passport Number

 

Minor Alerts and Reports

Description: Creates initial baseline report of black market and SSN Trace
(credit header) records found associated with a minor less than18 years of age
within the [****] of member fulfillment. After the initial report, checks for
updates daily and monthly for alerts.

Update Frequency: [****] for black market. [****] for SSN Trace.

Coverage: Global for black market, and all 50 states for SSN Trace.  

Data Keys: SSN for SSN Trace.  For Black Market:  SSN, Driver’s License Number,
Phone Number, Email Address, Credit Card Number, Bank Account and Routing
Number, Medical ID Number and Passport Number.

 

Change of Address/Black Market Service Call

Description: Take warm transfer from LifeLock in timely manner [****] to support
subscriber related questions.

Coverage: Questions relating to alerts and reports for Change of Address and/or
Black Market.

 

Level 2 Service Call

Description: Take warm transfer from LifeLock in timely manner [****] to support
subscriber related questions.

Coverage: Questions relating to enrollment or issues with enrollment, but does
not include any restoration or dispute services.

 

WalletLock

Description: Take warm transfer notification of lost wallet from LifeLock in
timely manner [****]. Assist subscriber to cancel and/or reissue all documents
in the wallet that was lost or stolen within [****] of notification.

Coverage: Support includes, without limitation, credit cards, drivers licenses,
debit/ATM cards, social security cards, insurance cards (health, auto, etc.),
professional licenses, passports, visa and immigration documents, diplomas or
certificates, checkbooks or military cards, etc.

 

Restoration

Page 12 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

Description: Take warm transfer notification of or ticket for restoration case
from LifeLock in timely manner [****]. Contact subscriber within [****] day of
notification. Assign specially certified agents to work with each subscriber who
is a victim of identity theft on an individual basis until subscriber’s identity
is restored to its original status prior to the identity theft event.

Coverage: Support includes, without limitation, providing various forms and
tools, phone consultations and if requested, obtaining limited power of attorney
to resolve the issues on the subscriber’s behalf.

 

L3 Credit Authentication

Description: Out of wallet questions generated to verify a subscriber by using
information pulled from credit header file, credit report and other public
information sources as generated by [****].

Update Frequency: Subscriber needs to only pass one time as part of registering
for credit based Service. Subscriber is limited to 2 attempts online.

 

Manual Authentication

Description: Take warm transfer notification of authentication request from
LifeLock in timely manner [****]. Pull subscriber’s credit report and review
information from the credit report with the subscriber to ascertain that the
subscriber is actually who they say they claim to be. Once manually
authenticated, subscriber will be automatically enrolled in the credit Service.
This process does not require that a credit report be pulled. If a subscriber is
enrolled in a Service that receives a credit report, then the manual
authentication uses the same report and LifeLock will not be billed twice for
the credit report. However, if the subscriber is in a Service that is monitoring
only and does not include a report, LifeLock will be billed for the credit
report that is pulled for manual authentication.

 

Tri-bureau Credit Reports

Description: Provide credit report from each of the three major credit bureaus
[****] as generated by [****] for consumer review as soon as subscriber is
successfully authenticated.

Update Frequency: As determined by LifeLock for each of its services. For
recurring reports, reports must be generated on the recurring anniversary cycle.

 

Tri-bureau Credit Scores

Description: Provide credit score from each of the three major credit bureaus
[****] as calculated by [****] for consumer review as soon as subscriber is
successfully authenticated.

Update Frequency: As determined by LifeLock for each of its services. For
recurring scores, scores must be generated on the recurring [****] cycle.

 

Tri-bureau Credit Monitoring

Description: Provide monitoring of a subscriber’s credit file from each of the
three major credit bureaus [****] as delivered by [****] for consumer review as
soon as subscriber is successfully authenticated.

Update Frequency: [****]

Coverage: New Accounts, Inquiries, Collection Accounts, Delinquencies, etc.

 

Single Bureau Credit Report

Description: Provide credit report from [****] as generated by [****] for
consumer review as soon as subscriber is successfully authenticated.

Update Frequency: As determined by LifeLock for each of its services. For
recurring reports, reports must be generated on the recurring [****] cycle.

 

Single Bureau Credit Score

Description: Provide credit score from [****] as calculated by [****] for
consumer review as soon as subscriber is successfully authenticated.

Update Frequency: As determined by LifeLock for each of its services. For
recurring scores, scores must be generated on the recurring [****] cycle.

 

Single Bureau Credit Monitoring

Description: Provide monitoring of a subscriber’s credit file from [****] as
delivered by [****] for consumer review as soon as subscriber is successfully
authenticated.

Update Frequency: [****]

Coverage: New Accounts, Inquiries, Collection Accounts, Delinquencies, etc.

 

Score Tracker

Description: Provide credit score from [****] as calculated by [****] for
consumer review as soon as subscriber is successfully authenticated.

Update Frequency: [****]. For recurring scores, scores must be generated on the
recurring [****] cycle.

 

 

 




Page 13 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

Exhibit B

 

PRICING SCHEDULE

 

Identity Theft Minimum Payments. Subject to the terms and conditions hereof,
LifeLock agrees to pay CSID a minimum monthly Fee (the “Monthly Minimum Fees”)
in the amount, as further described in Table 1 (Monthly Minimum) below for each
calendar year during the Initial Term of the Agreement for the following
Services, purchased bundled (as described in Table 2) or separately:  (1) Court
Records Alerts and Reports, (2) Sex Offender Registry Alerts and Reports, (3)
Public Records Alerts and Reports (SSN Trace), (4) Pay Day Loan Alerts and
Reports, (5) Change of Address Alerts and Reports, and (6) Black Market Alerts
and Reports (collectively, the “Minimum Services”).  LifeLock also agrees to pay
the Fees based on the pricing schedule for the Services set forth on Table 2
(Pricing Schedule) below, which may be amended, supplemented or updated from
time to time by written agreement of both Parties (except as provided below
regarding Pass Through Pricing).  CSID will invoice LifeLock for the Fees on a
monthly basis during the Initial Term hereof (and the prorated required Monthly
Minimum Fees for [****] will carry forward into calendar year [****] for the
[****]).  LifeLock agrees to pay the full amount of the Fees for the Minimum
Services even if the actual use of the Minimum Services for the applicable month
is less than such minimum amount.  However, if the actual usage of all Minimum
Services rendered by CSID for LifeLock for the applicable month exceeds the Fees
for the applicable month for the Minimum Services as set forth in Table 1, then
LifeLock agrees to pay such actual amount (i.e., in excess of the monthly
minimum requirement) upon receipt of an invoice therefor. Any credit or
adjustment owed to LifeLock, including service level credits described in
Exhibit C, shall be treated as a payment to CSID for the purposes of calculating
whether the minimum has been met.  

TABLE 1: MINIMUM MONTHLY PAYMENT

 

Year

Monthly Minimum

2014

[****]

2015

[****]

2016

[****]

2017

[****]

 

 

TABLE 2: PRICING SCHEDULE

 

Services Description

[****] Volume Tiers

[****] Volume Tiers

[****] Pricing

[****] Volume Tiers

[****] Volume Tiers

[****]  Pricing

BUNDLE 1 SERVICES:

Black Market Alerts and Reports; Address Change Alerts and Reports Service

Tier 1

[****]

[****] Customer/Month

Tier 1

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 3

[****]

[****] Customer/Month

Tier 3

[****]

[****] Customer/Month

Tier 4

[****]

[****] Customer/Month

 

 

 

BUNDLE 2 SERVICES:

Court Alerts and Reports; Sex Offender Alerts and Reports; Name and Addresses
Report and Monitoring; Payday Loan Alerts and Reports

Tier 1

[****]

[****] Customer/Month

Tier 1

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 3

[****]

[****] Customer/Month

Tier 3

[****]

[****] Customer/Month

 

 

 

Tier 4

[****]

[****] Customer/Month

Black Market Alerts and Reports

Tier 1

[****]

[****] Customer/Month

Tier 1

[****]

[****] customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 3

[****]

[****] Customer/Month

Tier 3

[****]

[****] Customer/Month

Tier 4

[****]

[****] Customer/Month

 

 

 

Address Change Alerts and Reports Service

Tier 1

[****]

[****] Customer/Month

Tier 1

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 3

[****]

[****] Customer/Month

Tier 3

[****]

[****] Customer/Month

Tier 4

[****]

[****] Customer/Month

 

 

 

Page 14 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

Court Alerts and Reports

Tier 1

[****]

[****] Customer/Month

Tier 1

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 3

[****]

[****] Customer/Month

Tier 3

[****]

[****] Customer/Month

 

 

 

Tier 4

[****]

[****] Customer/Month

Sex Offender Alerts and Reports

Tier 1

[****]

[****] Customer/Month

Tier 1

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 3

[****]

[****] Customer/Month

Tier 3

[****]

[****] Customer/Month

 

 

 

Tier 4

[****]

[****] Customer/Month

Name and Addresses Report and Monitoring

Tier 1

[****]

[****] Customer/Month

Tier 1

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 3

[****]

[****] Customer/Month

Tier 3

[****]

[****] Customer/Month

 

 

 

Tier 4

[****]

[****] Customer/Month

Payday Loan Alerts and Reports

Tier 1

[****]

[****] Customer/Month

Tier 1

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 3

[****]

[****] Customer/Month

Tier 3

[****]

[****] Customer/Month

 

 

 

Tier 4

[****]

[****] Customer/Month

Custom Rate* for [****] for  Black Market Alerts and Reports; Address Change
Alerts and Reports Service

N/A

[****]

[****] Customer/Month

N/A

[****]

[****] Customer/Month

Minor Alerts and Reports

Tier 1

[****]

[****] Customer/Month

Tier 1

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 3

[****]

[****] Customer/Month

Tier 3

[****]

[****] Customer/Month

Tier 4

[****]

[****] Customer/Month

Tier 4

[****]

[****] Customer/Month

Tier 5

[****]

[****] Customer/Month

 

 

 

WalletLock

N/A

[****]

[****] Per Incident

N/A

[****]

[****] Per Incident

Restoration

N/A

[****]

[****] Per Incident

N/A

[****]

[****] Per Incident

Change of Address/ Black Market Service Call

N/A

[****]

[****] Per Call

N/A

[****]

[****] Per Call

Level 2 Service call

N/A

[****]

[****] Per Minute

N/A

[****]

[****] Per Minute

Manual Authentication

N/A

[****]

[****] Per Authenticate

N/A

[****]

[****] Per Authenticate

L3 Credit Authentication

N/A

[****]

[****] Per Authentication

N/A

[****]

[****] Per Authentication

Tri-Bureau Credit Reports

Tier 1

[****]

[****] Per Report

Tier 1

[****]

[****] Per Report

Tier 2

[****]

[****] Per Report

Tier 2

[****]

[****] Per Report

 

 

 

Tier 3

[****]

[****] Per Report

 

 

 

Tier 4

[****]

[****] Per Report

Tri-Bureau Monitoring

Tier 1

[****]

[****] Customer/Month

 

 

 

Tier 2

[****]

[****] Customer/Month

 

 

 

 

 

 

Tier 1

[****]

[****] Customer/Month

Page 15 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

Score Tracker

Tier 1

[****]

[****] Customer/Month

Tier 1

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

Tier 2

[****]

[****] Customer/Month

 

 

 

Tier 3

[****]

[****] Customer/Month

 

 

 

Tier 4

[****]

[****] Customer/Month

Tri-Bureau Credit Score

Tier 1

[****]

[****] Per Score

 

 

 

Tier 2

[****]

[****] Per Score

 

 

 

 

 

 

Tier 1

[****]

[****] Per Score

Single Bureau Monitoring

N/A

[****]

[****]

N/A

[****]

[****]

Single Bureau Credit Score

N/A

[****]

[****]

N/A

[****]

[****]

Single Bureau Credit Report

N/A

[****]

[****]

N/A

[****]

[****]

Social Media Monitoring – Adult End User

N/A

[****]

[****]

N/A

[****]

[****]

Social Media Monitoring – Minor End User

N/A

[****]

[****]

N/A

[****]

[****]

*Custom Rate: CSID and LifeLock agree to the “Custom Rate” described here for
[****], as reflected in the Original Agreement.  All other discount rates are
subject to the terms of Section 3(c) (Promotional Customer Fee) of the
Agreement.  

 

 

 

 

 

 

 

 

Pass Through Pricing After [****]:  Notwithstanding anything to the contrary in
this Agreement, if [****] increases the cost of supplying any [****] services to
CSID at any point after [****], then CSID shall be permitted to pass through
such price increase (with no mark up) to LifeLock with respect to the affected
Service(s) by providing LifeLock written notice of such price increase, along
with such other reasonably requested supporting documentation that LifeLock may
request in connection with such price increase; provided, however, that such
pass through price increase may be no more than [****] of the then existing
price for such [****] Services. Notwithstanding the foregoing, in the event of
any price increase, LifeLock may elect to terminate such Service(s) without
penalty, and the applicable Monthly Minimum Fees shall be reduced for the
remainder of the Term commensurately, based on the [****] paid by LifeLock for
the applicable Service(s) in the [****] preceding the date LifeLock elects to
terminate such Service(s).      

 

Rate Tiers:  The pricing above correlated to “Volume Tiers” are based on
cumulative tiers, which means, for example, that if LifeLock has 4,500,000
[****] Customers in [****], then the first 3,999,999 Customers would be billed
at [****] per month and the remaining 500,001 Customers would be billed at
[****] per month.  All pricing is expressed in terms of U.S. Dollars.    


Page 16 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

Exhibit C

 

SERVICE LEVEL AGREEMENT

 

Terms and Definitions:

Availability means the availability of the Delivery Method calculated by
reference to the following formula:

Availability = logo [g20140502195637719343.jpg]

Where:  logo [g20140502195637719344.jpg] = Maximum Uptime and logo
[g20140502195637735345.jpg] = where the Delivery Method is not available during
Scheduled Hours other than for Permitted Downtime.  The values for logo
[g20140502195637735346.jpg] and logo [g20140502195637735347.jpg] are measured
per calendar month.

Delivery Method means CSID’s proprietary Subscriber Management System (SMS)
Platform.

Maintenance Windows means the hours during the day in which CSID shall perform
Scheduled Maintenance that occurs during the lowest volume times, normally
between 12:00 a.m. and 6:00 a.m. of LifeLock’s time zone.

Maximum Uptime means the aggregate number of hours in any calendar month for
purposes of computing Delivery Method availability.

Permitted Downtime means the following: (i) inoperability or unavailability due
to any Scheduled Maintenance; (ii) inoperability or unavailability due to any
Force Majeure Event, as defined in the Agreement; or (iii) inoperability or
unavailability due to, or caused by, LifeLock’s software, systems or environment
or any other reason beyond the reasonable control of CSID.

Scheduled Hours means the hours during the days of the week where the Delivery
Method will be available, which is 24 hours per day, 7 days per week, 365 days a
year.

Scheduled Maintenance means maintenance of the Delivery Method so long as
(i) such maintenance is performed by CSID during a Maintenance Window; or
(ii) CSID has provided notice using e-mail to LifeLock not less than [****]
before the commencement of such maintenance, which notice specifies the nature
of such maintenance and the anticipated impact of such maintenance upon
availability and performance of the Delivery Method, provided that Scheduled
Maintenance during any day shall not exceed [****] per day and aggregated,
during any month shall not exceed [****] per month, unless CSID obtains the
pre-approval from LifeLock to exceed such hourly limit, which pre-approval may
not be unreasonably withheld.

CSID will use reasonable commercial efforts to (i) perform Scheduled Maintenance
during the lowest volume times for LifeLock’s use of the Maintenance Window
(unless LifeLock requests that a specific maintenance occur during an alternate
time) and (ii) provide advance notification of Scheduled Maintenance to LifeLock
with as much notice as is reasonably possible having regard to the nature to the
maintenance.

SLA Service Matrix

SLA Service

Standard Service Availability
(7x24x365)Yes

Service Availability Target: [****]

Hardware ReplacementYes

Network ConfigurationYes

Network MonitoringYes

Network MaintenanceYes

Network RedundancyYes

Firewall ConfigurationYes

Firewall MonitoringYes

Firewall MaintenanceYes

Page 17 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

Encrypted Data StorageYes

Power BackupYes

Physical SecurityYes

Fire Detection/SuppressionYes

System BackupYes

Server Patches/UpdatesYes

Maintenance WindowYes

Client NotificationYes

Operations Center Support
(7x24x365)Yes

Ops Support Escalation Response24hrs

Manual Level III (Authentication)24/7

CSIdentity Network Operations Center

The CSIdentity Network Operations Center (NOC) is available for Critical Issue
escalations via phone 24 hours a day, 7 days a week, 365 days a year.

Once contacted, the NOC will create an Operations Support Ticket and investigate
the issue.  If the Operations Analyst is unable to resolve the issue, the
Analyst will escalate the issue according to CSID policies and procedures.

CSIdentity Network Operations Center contact information:

Phone:  1-877-274-5540
E-mail:  operations@csidentity.com
Ticket Site:  http://noc.csidentity.com

Escalation Issues: Incident Resolution

Severity 1 (Critical—defined as “system down”), with a target resolution within
[****].  

For Critical Issues, LifeLock will contact the CSID Operations Center via phone
at 1-877-274-5540.  The CSID Operations Center will create a new Operations
Support Ticket and will respond within [****] to LifeLock and will update
LifeLock [****] thereafter until the Critical Issue is resolved.  Critical
issues include the following:

The Platform is not responding

Ongoing error responses from the Platform

Fatal Error responses from the Platform

The CSID Operations Analyst will create a new Operations Support Ticket, if not
done so already.

Severity 2 (Major) target resolution within [****].

For Major issues, it is recommended LifeLock create a new Operations Support
Ticket at http://noc.csidentity.com.  Once the ticket is created, a CSID
Operations Analyst will evaluate and respond to the ticket within [****] and
will update LifeLock approximately [****] until the Major Issue is
resolved.  Major Issues include the following;

The Platform is producing high delays

The Platform is producing unanticipated results

 

Severity 3 (Minor) target resolution within [****].

For Minor issues or general questions, it is recommended that LifeLock create a
new Operations Support Ticket at http://noc.csidentity.com.  Once the ticket is
created a CSID Operations Analyst will evaluate and respond to the ticket within
[****] and will update LifeLock periodically upon a mutually agreed upon
interval.  Minor Issues include the following:

Page 18 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

Individual Service is producing unexpected results for an individual subscriber

Individual queries are believed to be invalid or incorrect

 

For feature requests, modifications or upgrades, it is recommended that LifeLock
contact your designated CSID Account Manager or create a new Operations Support
Ticket at http://noc.csidentity.com.

Operations Support Ticket

CSID’s Operations Support Ticket system is available for enterprise level
clients.  The use of this particular system is not intended for individual
subscriber information.  To maximize the effectiveness and rapid resolution of
enterprise level clients, tickets may only be opened if they relate to CSID
operational support.

> To begin, visit http://noc.csidentity.com
> Click “Open New Ticket”

Service Level Credits

·

Platform  Availability

 

o

CSID’s Platform Availability to LifeLock shall be greater than or equal to
[****] of time each month, as measured by CSID’s web-based monitoring service.
 LifeLock shall be entitled to service level credits if the Platform fails to
meet the Availability stated, in the amounts and payable as described below:

 

§

[****] to [****] = [****] credit to LifeLock at the end of the month

§

[****] to [****] = [****] credit to LifeLock at the end of the month

§

Less than [****] = [****] credit to LifeLock at the end of the month

§

In the event the CSID Platform is below [****] Availability for [****] or [****]
during any rolling twelve (12) month period, LifeLock shall have the right to
either (i) suspend such Service and, until LifeLock chooses to recommence the
Service, [****], or (ii) pursue all remedies available to LifeLock, at law or
equity, for CSID’s failure to comply with such service level commitments,
subject to the terms and conditions of this Agreement and, further, CSID will be
credited for any service level credits paid to LifeLock with respect to any
damage award.

§

CSID will make a report available to LifeLock each month regarding platform
Availability.

 

·

Response Time for Service Degradations  

 

o

Except as noted below, queries from LifeLock for all CSID non-dependent SOA web
service calls (the “Non-Dependent API Calls”) during a particular month shall be
completed (measured from when the inquiry is received by CSID) in less than
[****].

 

§

[****] to [****] = [****] credit to LifeLock at the end of the next month

§

[****] = [****] credit to LifeLock at the end of the next month

§

In the event the performance is below [****] for [****] or [****] during any
rolling twelve (12) month period, LifeLock shall have the right to either (i)
suspend such Service and, until LifeLock chooses to recommence the Service,
[****], or (ii) pursue all remedies available to LifeLock, at law or equity, for
CSID’s failure to comply with such service level commitments, subject to the
terms and conditions of this Agreement and, further, CSID will be credited for
any service level credits paid to LifeLock with respect to any damage award.

 

o

The response time performance calculation shall be calculated based by dividing
the number of transactions that were processed in greater than [****] by the
total number of transactions processed within the month.

 

§

The following external, dependent to CSID API calls (the “Dependent API Calls”)
are excluded from the above [****] response time SLA calculation, but shall be
completed in less than [****] (using the same calculation and the same SLA
credits for Non-Dependent API Calls noted above):

 

§

GetIDVerification

§

SubmitIDVerificationData

§

SOADeactivate

§

SOAReactivate

§

SOAUpdateProduct

 

o

LifeLock may be entitled to a service level credit for failing to meet the
Availability targets for either the Non-Dependent API Calls or the Dependent API
Calls for a particular month; however, LifeLock may not recover service level
credits under both of these calculations for the subject month except to the
extent that response times fall below [****] for [****] in a twelve (12) month
period.  Additional APIs developed after the Effective Date of this Agreement
and the applicable Service Level Agreements for such new APIs will be mutually
agreed upon by LifeLock and CSID in writing.

o

CSID will deliver a report to LifeLock each month regarding the above response
time web services metrics, including performance evaluations with respect to
Non-Dependent API Calls (“SLA Report”).

 

Page 19 of 20

PHX 331127018v1

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

The foregoing service level remedies shall not be cumulative. The service level
credits for Response Time for Service Degradations and Platform Availability may
not be aggregated. For clarification, LifeLock will not be entitled to receive
service level credits under the requirements of Incident Resolution, Service
Degradation and Platform Availability for the identical Availability event that
arises in a month.  CSID and LifeLock agree that the monetary payments provided
for in this Exhibit C do not constitute a penalty but are a reasonable estimate
of the damages suffered by LifeLock because the actual damages LifeLock would
incur from CSID’s failure to comply with the service level commitments set forth
in this Exhibit C are difficult to determine with any certainty. Except as
specifically provided for herein or for the service level performance issues
arising from grossly negligent, willful or intentional conduct, LifeLock
acknowledges and agrees that service level credits received by LifeLock shall
constitute LifeLock’s sole and exclusive remedy and CSID’s sole and exclusive
obligation with respect to CSID’s failure to meet the applicable service levels.
In order for LifeLock to receive any service level credit as described in this
Exhibit C, LifeLock must provide notice to CSID of any Availability or related
Services failure no later than thirty (30) days after LifeLock's receipt of the
SLA Report setting forth such failure to meet the applicable service level or
LifeLock will forfeit the right to receive service level credits.  All SLA
service credits will be applied to the next succeeding month’s invoice.

 

Page 20 of 20

PHX 331127018v1